Filed 11/19/21 P. v. Sherry CA6
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047497
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1899674)

             v.

 ARTIEREY AGUILAR SHERRY,

             Defendant and Appellant.



                                                I. INTRODUCTION
         Defendant Artierey Aguilar Sherry pleaded no contest to carrying a loaded firearm
(Pen. Code, § 25850, subd. (a))1 and voluntary manslaughter (§ 192, subd. (a)). Regarding
the voluntary manslaughter count, he also admitted that he carried a firearm during the
commission of a street-gang-related crime (§ 12021.5, subd. (a)). The trial court sentenced
defendant to 14 years 8 months in prison. The court ordered him to pay a restitution fine in
the amount of $8,400 (Pen. Code, § 1202.4, subd. (b)(2)) over an inability-to-pay objection,
a suspended restitution fine in the same amount (Pen. Code, § 1202.45), an $80 court
security fee (Pen. Code, § 1465.8), a $60 court facilities assessment (Gov. Code, § 70373),
and a $129.75 criminal justice administration fee (former Gov. Code §§ 29550-29550.2).



         1
             All further statutory references are to the Penal Code unless otherwise indicated.
       On appeal, defendant contends that he could not pay the amounts, and therefore the
order violated his federal and state constitutional rights to due process, equal protection, and
the ban against excessive fines.
       For reasons that we will explain, we determine that defendant fails to show error in
the imposition of the ordered amounts. We will, however, (1) vacate the portion of the
$129.75 criminal justice administration fee that remained unpaid as of July 1, 2021,
(2) order the abstract of judgment amended to reflect the vacatur, and (3) affirm the
judgment as amended. (See Gov. Code, § 6111, subd. (a).)
                                     II. BACKGROUND
       A. The Offenses2
       On October 8, 2017, defendant and a codefendant,3 who were both admitted gang
members, pulled up in a vehicle and fired multiple rounds at the victim, who died shortly
thereafter. On October 17, 2017, police located defendant in the vehicle with his girlfriend.
After the vehicle was impounded, police searched the vehicle and found a loaded pistol with
defendant’s fingerprints on it. Defendant and the codefendant were arrested in
August 2018.
       B. The Charges and Pleas
       In September 2018, defendant was charged by complaint with murder (§ 187,
subd. (a); count 1) and carrying a loaded firearm (§ 25850, subd. (a); count 2). The
codefendant was charged with murder and a firearm enhancement by the same complaint.
       In September 2019, on motion of the prosecutor, the complaint was amended to add a
count 3 against defendant for voluntary manslaughter (§ 192, subd. (a)) with an
enhancement for carrying a firearm during the commission of a street-gang-related crime
(§ 12021.5, subd. (a)). Defendant pleaded no contest to count 2 and the newly added

       2
         As defendant was convicted by plea, the facts underlying his offenses are taken
from the probation report, which was based on a police report.
       3
           The codefendant is not a party to this appeal.

                                                2
count 3, and he admitted the enhancement. He entered his pleas and admission with the
understanding that he would receive 14 years 8 months. The remaining count was
submitted for dismissal at the time of sentencing.
       C. The Probation Report
       According to the probation report, defendant was 22 years old. He had been working
for his most recent employer from November 2016, until his arrest in August 2018. He was
a “team leader on the production line” and was earning $38 per hour. The probation officer
recommended that defendant pay various amounts, including a restitution fine of
“$8,400 . . . under the formula permitted by Penal Code [s]ection 1202.4[,
subdivision] (b)(2),”4 a suspended restitution fine in the same amount (Pen. Code,
§ 1202.45), an $80 court security fee (now known as the court operations assessment; Pen.
Code, § 1465.8), a $60 court facilities assessment (Gov. Code, § 70373), and a $129.75
criminal justice administration fee (former Gov. Code, §§ 29550-29550.2.)
       D. Sentencing
       The sentencing hearing was held on October 8, 2019. Defense counsel objected to
the $8,400 restitution fine (§ 1202.4, subd. (b)(2)) on the ground that the amount was
“excessive.” Counsel argued that, pursuant to People v. Dueñas (2019) 30 Cal.App.5th
1157 (Dueñas), an ability to pay finding was required. Counsel requested that the restitution
fine be reduced to $300, or that a hearing be held regarding defendant’s ability to pay if the
court intended to impose a greater amount.
       The prosecutor contended that there had to be “a prima facie showing by [d]efense
that he’s unable to pay before we move forward,” and that no information had yet been
offered regarding defendant’s ability to pay.

       4
         Section 1202.4, subdivision (b)(2) states: “In setting a felony restitution fine, the
court may determine the amount of the fine as the product of the minimum fine . . .
multiplied by the number of years of imprisonment the defendant is ordered to serve,
multiplied by the number of felony counts of which the defendant is convicted.” The
minimum fine for a felony conviction is $300. (Id., subd. (b)(1).)

                                                3
       Defense counsel responded, “As far as the factual finding, I offer to the Court that
my client is indigent and does not have an ability to pay.” Counsel contended that based on
Dueñas, defendant was “entitled to a hearing if the Court wanted to proceed on that matter.”
       The trial court stated, “If you think Dueñas is good law. There appears to be some
criticism of that.”
       Defense counsel contended that “the Court still has discretion regardless, even if
Dueñas wasn’t good law, and the $8,400 would still be excessive.”
       After the parties submitted the matter, the trial court sentenced defendant to 14 years
8 months in prison. The court granted defendant 465 days of custody credits. The
remaining count was dismissed. The court made a general order of restitution. The court
also ordered defendant to pay, jointly and severally with his codefendant, $500 to one victim
and $7,440.25 to the California Victim Compensation Board.
       Relevant here, regarding the restitution fine, the trial court stated: “I will use the
statutory formula to determine a restitution fine in the amount of $8,400 pursuant to
[section] 1202.4, [s]ubdivision (b)[(2)] . . . . [¶] I find that the defendant will be
employable in Prison Industries, absent proof of disability. [¶] Further, I don’t think the
[L]egislature got it wrong. The whole point of the statutory formula was an attempt to
eliminate ability-to-pay determinations.” The court proceeded to impose the other amounts
recommended in the probation report, including a suspended restitution fine in the same
amount (Pen. Code, § 1202.45), an $80 court security fee (Pen. Code, § 1465.8), a $60 court
facilities assessment (Gov. Code, § 70373), and a $129.75 criminal justice administration
fee (former Gov. Code, §§ 29550-29550.2.) At the conclusion of the sentencing hearing,
defense counsel again objected to the restitution fine, contending it “would be a due process
violation.”
                                      III. DISCUSSION
       On appeal, defendant contends that “[t]he trial court ordered [him] to pay various
mandatory fees, including a restitution, court security, and court facilities fee, without

                                                4
conducting a hearing and deciding that he can pay these fines and fees.” He argues that
based on Dueñas, the court violated his rights under the due process, equal protection, and
excessive fines clauses of the federal and state Constitutions. Although defendant objected
only to the restitution fine below, he contends that his claims on appeal regarding the other
amounts ordered have not been forfeited, and that, to the extent the claims have been
forfeited, his trial counsel rendered ineffective assistance of counsel. Defendant requests
that this court “vacate all the fines and fees outside direct restitution and remand for a
hearing on the ability to pay the fine.”
       The Attorney General concedes that the trial court erred by denying defendant an
ability to pay hearing regarding the restitution fine, and that the case should be remanded for
a hearing on his ability to pay the restitution fine. The Attorney General contends that
although defendant forfeited his challenge to the other fines and fees, he can raise those
claims in the trial court on remand.
       We separately consider the amounts ordered by the trial court. In undertaking our
analysis, we are not required to accept the Attorney General’s concession that the trial court
erred regarding the restitution fine. (See People v. Kim (2011) 193 Cal.App.4th 836, 847.)
       A. Restitution Fine
        The trial court ordered defendant to pay an $8,400 restitution fine. Defendant
contends that the trial court failed to make an ability to pay determination, that he is entitled
to a hearing, and that he lacks an ability to pay the restitution fine.
       Where, as here, the trial court considers “setting the amount of the fine . . . in excess
of the [$300] minimum fine . . . , the court shall consider any relevant factors, including, but
not limited to, the defendant’s inability to pay . . . .” (§ 1202.4, subd. (d); see id.,
subds. (b)(1), (c).) “Consideration of a defendant’s inability to pay may include the
defendant’s future earning capacity.” (Id., subd. (d).) Future earning capacity includes the
defendant’s ability to earn wages in prison and to earn wages after release from custody.
(See People v. Hennessey (1995) 37 Cal.App.4th 1830, 1837.) “ ‘Ability to pay does not

                                                 5
necessarily require existing employment or cash on hand.’ [Citation.]” (People v. Frye
(1994) 21 Cal.App.4th 1483, 1487.) “A defendant shall bear the burden of demonstrating
the defendant’s inability to pay. Express findings by the court as to the factors bearing on
the amount of the fine shall not be required. A separate hearing for the fine shall not be
required.” (§ 1202.4, subd. (d).) In Dueñas, the appellate court concluded that the
execution of a restitution fine under section 1202.4 “must be stayed unless and until the trial
court holds an ability to pay hearing and concludes that the defendant has the present ability
to pay the restitution fine.” (Dueñas, supra, 30 Cal.App.5th at p. 1164.)
       In this case, contrary to defendant’s contentions, the record reflects that the trial court
considered his inability-to-pay objection at the sentencing hearing and found that he had an
ability to pay. Specifically, the court heard argument from defense counsel regarding
defendant’s claimed inability to pay, as well as counsel’s proffer that defendant was
indigent. The court subsequently made an ability to pay determination when it stated, “I
find that the defendant will be employable in Prison Industries, absent proof of disability.”
Although the court later stated that “[t]he whole point of the statutory formula was an
attempt to eliminate ability-to-pay determinations,” the court nevertheless made an ability to
pay finding when it referred to defendant’s future earning capacity. (See § 1202.4, subd. (d)
[future earning capacity is relevant consideration].) Defendant was not entitled to a separate
hearing on the matter. (§ 1202.4, subd. (d).)
       Further, the record in this case reflects that defendant was only 22 years old at the
time of sentencing. He had been working for his most recent employer for more than one
and a half years and was in a leadership position earning $38 per hour. The trial court also
had the opportunity to observe defendant at the sentencing hearing before imposing the
restitution fine. (See People v. Staley (1992) 10 Cal.App.4th 782, 786.) The court was in
the best position to evaluate defendant’s physical condition in relation to his ability to work
and earn wages in the future. (See ibid.)



                                                6
       Defendant contends that he will not be able to satisfy the ordered amounts with
prison wages. The court in People v. Ramirez (1995) 39 Cal.App.4th 1369 rejected a
similar contention, stating, “Appellant correctly notes that he will be unable to pay the entire
fine out of his prison wages even if he works at the highest prison wage scale for the entire
nine-year term. However, the probation report indicates that appellant has been employed
in the past. There is no evidence that he is physically or mentally unable to find legitimate
employment upon completion of his sentence. We conclude therefore that the trial court’s
implied finding of ability to pay is supported by the evidence.” (Id. at p. 1377.) We reach
the same conclusion in this case based on the trial court’s statement, “I find that the
defendant will be employable in Prison Industries, absent proof of disability.” The trial
court rejected defendant’s request to reduce the restitution fine to the statutory minimum,
and defendant was not entitled to a separate hearing on the issue of ability to pay.
(§ 1202.4, subd. (d).)
       In sum, defendant fails to demonstrate that the trial court erred by imposing the
restitution fine.
       B. Court Security Fee and Court Operations Assessment
       The trial court ordered defendant to pay an $80 court security fee (Pen. Code,
§ 1465.8) and a $60 court facilities assessment (Gov. Code, § 70373). Although defendant
did not specifically object to these amounts below on the ground of inability to pay, he
contends that his claim on appeal has not been forfeited and that, to the extent the claim has
been forfeited, his trial counsel rendered ineffective assistance of counsel.
       Regardless of whether the claim has been preserved, or whether we address it within
the context of defendant’s claim of ineffective assistance of counsel, we find no merit in
defendant’s inability to pay claim. The court security fee and the court facilities assessment
are mandated by statute. (Pen. Code, § 1465.8, subd. (a)(1) [court operations assessment of
$40 “shall be imposed on every conviction”]; Gov. Code, § 70373, subd. (a)(1) [court
facilities assessment of $30 “shall be imposed on every conviction”].) Those statutes

                                               7
require imposition of the assessments without regard to a defendant’s ability to pay.
(People v. Kim (2011) 193 Cal.App.4th 836, 842; see People v. Woods (2010) 191
Cal.App.4th 269, 272.)
       In Dueñas, however, the appellate court concluded that imposition of the court
security fee (Pen. Code, § 1465.8) and court facilities assessment (Gov. Code, § 70373)
without a determination of the defendant’s ability to pay was “fundamentally unfair”
and violated due process under the federal and California Constitutions. (Dueñas, supra, 30
Cal.App.5th at p. 1168.)5 The Courts of Appeal, including panels of our own court, have
reached conflicting conclusions on whether Dueñas was correctly decided. (See, e.g.,
People v. Santos (2019) 38 Cal.App.5th 923, 926-927 [applying “the principles articulated
[in Dueñas]”]; id. at pp. 935-939 (dis. opn. of Elia, J.); People v. Adams (2020) 44
Cal.App.5th 828, 832 [concluding that “Dueñas was wrongly decided”]; id. at pp. 832-833
(dis. opn. of Premo, J.); People v. Petri (2020) 45 Cal.App.5th 82, 90 [finding that Dueñas
was not “persuasive”]; id. at p. 95 (dis. opn. of Premo, J.).) The issue of whether an ability
to pay determination must be made is currently pending before the California Supreme
Court. (See, e.g., People v. Kopp (2019) 38 Cal.App.5th 47, 95 (Kopp) [agreeing with
Dueñas that due process requires an ability to pay determination before imposition of court
operations or court facilities assessment], review granted Nov. 13, 2019, S257844).
       While we await the California Supreme Court’s decision in Kopp, we need not
address in this case whether Dueñas was correctly decided. Even assuming defendant was
entitled to an ability to pay determination under Dueñas regarding the court security fee and
the court facilities assessment, we would find the claimed error in failing to make such a


       5
         The appellate court in Dueñas “consider[ed] the [ability to pay] issue one of due
process.” (Dueñas, supra, 30 Cal.App.5th at p. 1168, fn. 4.) The court in footnotes also
briefly referred to equal protection (ibid.) and the ban against excessive fines (id. at p. 1171,
fn. 8). In this case, although defendant generally refers to the equal protection and excessive
fines clauses, he does not undertake an analysis separate from the due process analysis
contained in Dueñas.

                                               8
determination harmless. In view of the trial court’s determination that defendant had the
ability to pay the $8,400 restitution fine, the court necessarily would have reached the same
determination regarding the significantly smaller $80 court security fee and $60 court
facilities assessment.
       C. Criminal Justice Administration Fee
       The trial court imposed a $129.75 criminal justice administration fee. When
imposing fines and fees at sentencing, the trial court indicated that it was adopting the
statutory bases set forth in the probation report. The probation report, in turn, referred to
three statutes as the basis for the criminal justice administration fee: former Government
Code sections 29550, 29550.1, and 29550.2. The probation report and the trial court also
specified, however, that the fee was to be paid to the City of San Jose, so we presume that
the statutory basis for the fee was former Government Code section 29550.1, which entitles
cities to recover a criminal justice administration fee. Former Government Code
section 29550.1, which was in effect at the time of defendant’s offenses and at the time of
sentencing, and which authorizes the imposition of the criminal justice administration fee,
did not include an ability to pay requirement. Dueñas did not address criminal justice
administration fees.
       Even assuming, however, that defendant was entitled to an ability to pay
determination under Dueñas regarding the criminal justice administration fee, we would
find the claimed error in failing to make such a determination harmless. In view of the trial
court’s determination that defendant had the ability to pay the $8,400 restitution fine, the
court necessarily would have reached the same determination regarding the significantly
smaller $129.75 criminal justice administration fee.
       The Attorney General observes that newly effective Government Code section 6111
states: “On and after July 1, 2021, the unpaid balance of any court-imposed costs pursuant
to . . . subdivision (c) or (f) of Section 29550, and Sections 29550.1, 29550.2, and 29550.3,
as those sections read on June 30, 2021, is unenforceable and uncollectible and any portion

                                               9
of a judgment imposing those costs shall be vacated.” (Id., subd. (a).) In other words, “by
its plain terms,” Government Code section 6111 “make[s] any unpaid portion of the
identified assessments, as they existed on June 30, 2021, ‘unenforceable and uncollectible’
as of July 1, 2021. [Citation.]” (People v. Greeley (2021) 70 Cal.App.5th 609, 626.)
Further, “the statute also mandates that any portion of a judgment imposing those fees be
vacated. Accordingly, based on the plain language of the statute, the unpaid balance of
the . . . criminal justice administration fee[] must be vacated.” (Id. at pp. 626-627, fns.
omitted.)
                                     IV. DISPOSITION
       The portion of the $129.75 criminal justice administration fee that remained unpaid
as of July 1, 2021, is vacated. The clerk of the superior court is directed to amend the
abstract of judgment to reflect the vacatur of any balance of the criminal justice
administration fee that remained unpaid as of July 1, 2021. The clerk shall forward a copy
of the amended abstract of judgment to the Department of Corrections and Rehabilitation.
As amended, the judgment is affirmed.




                                               10
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




WILSON, J.




People v. Sherry
H047497